         Case 1:16-cr-00064-LAP Document 500 Filed 01/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  16 Cr. 64 (LAP)
               -against-
                                                        ORDER
ANDREW SEIBERT,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

      Mr. Seibert’s violation of supervised release hearing was

scheduled for this morning at 10:00 a.m.            The defense agreed to

proceed telephonically.        It was expected that Mr. Seibert would

admit to one or more of the specifications and proceed directly to

sentencing.      When the Government, the Probation Officer, defense

counsel, the court reporter, and the Court convened, the parties

had   an    off-the-record     conversation     about   defense    counsel’s

difficulty in contacting Mr. Seibert.          Defense counsel requested,

and the Court granted, ten minutes for counsel to locate Mr.

Seibert. The participants were instructed to call back ten minutes

later.

      When the participants re-convened, the Court commenced an on-

the-record conversation where defense counsel stated that he had

still been unable to locate Mr. Seibert, and both counsel discussed

whether a bench warrant should be issued or Mr. Seibert given one

last chance to appear voluntarily.              Eventually, based on Mr.
         Case 1:16-cr-00064-LAP Document 500 Filed 01/25/21 Page 2 of 2



Seibert’s numerous failures to abide by the terms and conditions

of his supervised release and the danger to the community he poses

by repeatedly driving while under the influence of drugs, the Court

ordered that a bench warrant be issued.

     It was only after the call ended that the Court realized that

the court reporter had not called back in, and, therefore, there

was no record of the proceedings.            Thus, the Court issues this

order to memorialize the proceedings.

SO ORDERED.

Dated:       New York, New York
             January 25, 2021            ____________________________
                                         LORETTA A. PRESKA
                                         Senior United States District Judge
